DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 02/24/2020 has been entered. Claims 9-168 are cancelled. Therefore, Claims 1-8 are pending and addressed below.                                                         












Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Speight; Timothy J. (US 20080080464), hereinafter Speight, in view of Crockford Christopher (US 20110295560), hereinafter Crockford.
Regarding claim 1, Speight teaches, a method of wireless communications, comprising: 
receiving a plurality of data packets scheduled in a first order for transmission (Speight: fig. 2; [6], teaching receiving ‘UL Data’ and ‘TCP ACK’ packets to be transmitted as First-in-First-out (FIFO) order), 
prioritizing one or more data packets of the plurality of data packets as one or more prioritized data packets, each prioritized data packet being scheduled in an order for transmission different from the first order for transmission (Speight: [8], teaching prioritizing ‘TCK ACK’ packets over ‘UL Data’ packets and transmit ‘TCP ACK’ packets ahead of ‘UL Data’ packets, that is, in an order different than FIFO of the first order).
Speight does not expressly teach, compressing one or more unprioritized data packets of the plurality of data packets into one or more compressed unprioritized data packets, and scheduling the one or more prioritized data packets and the one or more compressed unprioritized data packets in a second order for transmission, the second order differing from the first order.
 compressing one or more unprioritized data packets of the plurality of data packets into one or more compressed unprioritized data packets (Crockford: US20110295560 Claims 29 and 31, teaching compressing of data packets associated with lower priority sensors, that makes the data from those sensors as low priority data for transmission purpose. Unprioritized data packets are interpreted by the Examiner as comprising lower priority data when data is differentiated into higher and lower priority for prioritized transmission), and 
scheduling the one or more prioritized data packets and the one or more compressed unprioritized data packets in a second order for transmission, the second order differing from the first order (Crockford: US20110295560 Claims 29, teaching transmission of higher priority data takes place before lower priority data, which is different than the first order of transmission where the data are sent as received e.g. FIFO. Examiner interprets, under Broadest Reasonable Interpretation, that higher prioritized data may be compressed or uncompressed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Speight’s method to include that compressed lower priority data is sent along with higher priority data 
This would have been obvious because it would motivate one of ordinary skill in the art to provide enhanced transfer of life-saving sensory data by dynamic control of available bandwidth of the enabled wired and wireless communications interfaces (Crockford: [13]).
Regarding claim 2, Speight, in view of Crockford, teaches the method, as outlined in the rejection of claim 1.
Speight does not expressly teach, wherein the second order for transmission corresponds to scheduling the one or more prioritized data packets for transmission prior to the one or more compressed unprioritized data packets.
However, in the same field of endeavor, Crockford teaches, wherein the second order for transmission corresponds to scheduling the one or more prioritized data packets for transmission prior to the one or more compressed unprioritized data packets (Crockford: US20110295560 Claims 29, teaching the second order of transmission where higher priority data is transmitted before the lower priority data, which is compressed (see claim 31)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Speight’s method to 
This would have been obvious because it would motivate one of ordinary skill in the art to provide enhanced transfer of life-saving sensory data by dynamic control of available bandwidth of the enabled wired and wireless communications interfaces (Crockford: [13]).
Regarding claim 3, Speight, in view of Crockford, teaches the method, as outlined in the rejection of claim 1.
Speight further teaches, wherein prioritizing the one or more data packets of the plurality of data packets further comprises prioritizing the one or more data packets of the plurality of data packets scheduled for transmission based on a traffic model of a data flow corresponding to the plurality of data packets (Speight: Fig. 4, teaching prioritizing comprises scheduling transmission on a client-server TCP data transmission model in an IP network (see Spec. [0085]).
Regarding claim 4, Speight, in view of Crockford, teaches the method, as outlined in the rejection of claim 3.
Speight further teaches, wherein the traffic model corresponds to a bi- directional communication and indicates that data packets corresponding to (Speight: Fig. 4, [8], teaching bi-direction communication between client and server and ‘TCP ACK’ messages are prioritized).
Regarding claim 5, Speight, in view of Crockford, teaches the method, as outlined in the rejection of claim 4.
Speight further teaches, wherein the acknowledgement messages correspond to Transmission Control Protocol (TCP) Acknowledgements (ACKs) (Speight: Fig. 4, [8], teaching ‘TCP ACK’ as acknowledgement messages).
Regarding claim 6, Speight, in view of Crockford, teaches the method, as outlined in the rejection of claim 4.
Speight further teaches, wherein the unprioritized data packet corresponds to Uplink (UL) Transmission Control Protocol (TCP) DATA (Speight: Fig. 4, [8], teaching UL data in TCP communication as unprioritized data as ‘TCP ACK’ is prioritized over ‘UL Data’).
Regarding claim 7, Speight, in view of Crockford, teaches the method, as outlined in the rejection of claim 1.
Speight further teaches, wherein prioritizing the one or more data packets of the plurality of data packets further comprises prioritizing the one or more data packets of the plurality of data packets in at least one of a Transmission Control (Speight: Fig. 4, teaching TCP data transfer over IP network).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Speight, in view of Crockford, as applied to the rejection of claim 1, and further in view of Raina Ashwini et al (US 20160142518), hereinafter Raina.
Regarding claim 8, Speight, in view of Crockford, teaches the method, as outlined in the rejection of claim 1.
Speight does not expressly teach, wherein compressing the one or more unprioritized data packets of the plurality of data packets into the one or more compressed unprioritized data packets further comprises compressing the one or more unprioritized data packets of the plurality of data packets into the one or more compressed unprioritized data packets based on at least one of a Robust Header Compression (ROHC) procedure or an Uplink Data Compression (UDC) procedure.
However, in the same field of endeavor, Raina teaches, wherein compressing the one or more unprioritized data packets of the plurality of data packets into the one or more compressed unprioritized data packets further comprises compressing the one or more unprioritized data packets of the plurality (Raina: [77], [90], teaching use of UDC or ROHC procedure for compression of data in wireless network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Speight’s method to include that the unprioritized data packets are compressed by ROHC or UDC compression procedure.
This would have been obvious because it would motivate one of ordinary skill in the art to relieve congestion in wireless network by using data acceleration techniques such as data compression (Raina: [8]).


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ahmadzadeh, U.S. Publication No. 20160142932 - EVOLVED DATA COMPRESSION SCHEME FOR UNRELIABLE TRANSMISSION MODES.
Callard , U.S. U.S. Publication No. 20140281034 - System and Method for Compressing Data Associated with a Buffer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 



/M.B.C./Examiner, Art Unit 2472


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472